—In an action to recover damages for medical malpractice, the defendant John C. Kotarski appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Roncallo, J.), dated March 2, 1993, as denied the branch of his motion which was for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Examination of the record reveals the existence of triable issues of fact. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.